DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 11/30/2021 have been entered. Claims 2-7 and 9-16 remain pending in the application. 
 
Applicant’s argument, filed 11/30/2021, with respect to the specification have been fully considered and are persuasive. Therefore, the previous objections to the specification, set forth in the previous office action mailed 08/30/2021, have been withdrawn. 
Applicants arguments, with respect to the claim objections have fully considered are persuasive. Therefore, the previous objections to the Claims, set forth in the previous office action mailed 08/30/2021, have been withdrawn.

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 101 filed 11/30/2021 have been fully considered but they are not persuasive. 
The applicant argues that at least representative Claim 4, as amended, is patent eligible under 35 U.S.C. 101. 

In applicant’s arguments (filed 11/30/2021), the applicants argue that the pending claims are NOT directed to an abstract idea and argue: 
With respect to the first prong of the two-prong inquiry at Step 2A, as discussed above, the claimed invention is related to improving operation of a machine learning algorithm that processes data by determining veracity of the result of machine learning used in the Artificial Intelligence technology area. Therefore, while the claim invention involves a mathematical concept (e.g., use of a formula), the pending claims as amended are related to obtaining an aggregate veracity of input data received by a computer-implemented method, which results in an improvement in usefulness and accuracy of machine learning and Artificial Intelligence technology areas. 
Therefore, the subject matter of the pending claims is not an abstract idea
The examiner respectfully disagrees. 
First, it appears that the applicant is arguing an improvement to computer functionality and specifically “in usefulness and accuracy of machine learning and Artificial Intelligence technology areas…” This analysis appears to be drawn towards the analysis that should take place under Step 2A Prong 2 not Prong 1 as analyzed by the applicant. For at least this first reason, the applicant’s arguments are NOT persuasive. 
Second, at least representative Claim 4 does not fairly recite or suggest the use of a machine-learning process or even that a machine learning process is involved in the steps accomplished by at least Claim 4. Rather, the method of representative Claim 4 is simply a mental process which, in general and high-level terms, is applied to the general field of computers. 

The examiner draws attention to MPEP 2106.04(a)(2). The MPEP recites: 
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures “can be carried out in existing computers…”
Clearly, the Courts findings in Benson apply to the instant application.
In the non-final action, mailed 8/30/2021, the examiner analyzed the claims and concluded, based on the claim language and the broadest reasonable interpretation in light of the specification, that the steps performed in at least original claim 1 (now, at least in part, recited in Claim 4) were a mental process and, with respect to at least Claim 4, a mathematical concept. 
	The applicant continues and argues that the claims are additionally patent eligible under Step 2A “…and/or Step 2B…” Again the examiner respectfully disagrees. 
	Specifically, the applicant argues: 
Even if the subject matter of the pending claims were related to an abstract idea, arguendo, the pending claims as amended are integrated into the practical application of Artificial Intelligence and machine learning. In particular, as previously discussed, the claimed solution provides a narrow and specific technique to improve the performance and usefulness of machine learning methods by improving veracity of the result of analyzing data. The specificity of the claimed method is not so broad as to pre-empt the entire field. As such, the specific solution recite in Claim 4 is therefore a solution to a practical application that recites additional elements that amount to significantly more than a judicial exception such as an abstract idea.
Therefore, the pending claims are not directed to non-eligible subject matter under Step 2A and Step 2B analysis for at least the reasons discussed above.
Again, the examiner respectfully disagrees. 
	First, like above, with respect to applicant analysis under 2A Prong 1, the applicant fails to address the claim language at issue. Rather, the applicant, in general terms refers to the specification and makes conclusory statements. These cannot be found persuasive. 
	Regarding the general citations to the specification and specifically the applicant’s arguments that “…the claimed solution provides a narrow and specific technique to improve the performance and usefulness of machine learning methods by improving veracity of the result of analyzing data.” 
	The examiner notes that when an examiner is determining if a claim integrates a judicial exception into a practical application, one of the questions that is asked is: does the claim itself reflect the improvement in technology. Regarding the instant invention, the answer to this question is NO. Claim 4 merely recites both a mental process and basic mathematical concepts and the additional elements that are recited are recited at such a high level of generality that it (the claim language) only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. the applicants argue “the performance and usefulness of machine learning algorithms.”) (See MPEP 2106.05(h))

	For at least the above reasons, applicant’s arguments regarding the rejection under 35 U.S.C. 101 are NOT persuasive and the rejection is maintained. The examiner refers to the rejection below for more details. 
	
Applicant's arguments, with respect to 35 U.S.C 112(b) filed 11/30/2021 have been fully considered but they are not persuasive. 
In applicant’s arguments, filed 11/30/2021, the applicant only appears to address the rejection given to original claim 4 regarding the indefiniteness of the equation and its corresponding variables. 
The examiner reminds the applicant, however, that all of original Claims 1-16 were found to contain replete indefiniteness issues only some of which appear to have been overcome merely by cancellation of the respective claim. However, upon further consideration, issues under 112(b) are still present and thus new ground(s) of rejection are presented. 
Regarding Claim 4, however, applicant’s arguments are not persuasive. The applicant argues that: “…the amended claims clarify the variables used in the equation. As explained, for example, in Step A8, the veracity index is averaged across the expert pool) (l is the index to experts)…” 
The examiner respectfully disagrees. 
Claim 4 now recites, at least in part: 

    PNG
    media_image1.png
    344
    460
    media_image1.png
    Greyscale

	








    PNG
    media_image2.png
    73
    398
    media_image2.png
    Greyscale



As can be seen, multiple variable meanings have been changed and/or cancelled. Specifically though, indefiniteness issues arise from capital “J”, “K”, and “L”. These variables do NOT appear to be used in the equation of at least Claim 4 and therefore it is unclear why such variables are listed. 
	Further, the font used in the corrections when changing “L” to “l” appears to make “l” similar to “1” such that it is unclear to the examiner what is a “1” and what is an “l”. This further leads to the reasons Claim 4 remains indefinite. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-7 and 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more than the judicial exception. 
Analysis of Claim 4: 
As an initial matter, the claim recites a method and therefore falls into one of the statutory categories of invention and thus passes Step 1. 

Revised Step 2A: Doe the claims recite an abstract idea? 

The claim(s) recite(s) the following limitation(s): 
“establishing a subject matter of the input data.” This limitation recites an abstract idea. Specifically, the functionality encompassed, under BRI, by the subject matter is nothing more than a mental process. That is, given some data (e.g. an article, document, etc), a human could make a simple judgement, observation, or evaluation and determine the subject matter of the input data (e.g. an article with the title “Neural Networks” would, by simple observation, have or otherwise be directed towards the subject matter of, for example neural networks).  This limitation does not recite any additional elements which must be considered under Step 2B. 
“determining, upon verifying the subject matter, whether an expert pool of experts is available in the subject matter.” This limitation recites an abstract idea. Specifically, the functionality encompassed, under BRI, by the subject matter is nothing more than a mental process. That is, if a 
“updating, upon determining that the expert pool of experts is available for the subject matter, an input data veracity index and an author eminence index of each expert in the expert pool based on a veracity input from the each expert”. This limitation recites an abstract idea. Specifically, the functionality encompassed, under BRI, by “updating” is nothing more than a mental process and a mathematical concept. That is, updating two indices (e.g. input data veracity and author eminence index) could be accomplished by either using mental math, using a pencil and a piece of paper, and/or simply applying a basic mathematical formula. Regarding “…based on a veracity input from each expert…” This phrase too, is nothing more than a simple mental process. Indeed, it appears that the applicant intends, even in the most exemplary embodiment that the receiving of a veracity input is in fact carried out by experts (e.g. humans). For example, on Pg. 4 of the as-filed specification, Step A7 recites: The experts assess the veracity of the article using the Veracity Index on a Likert Scale of 1-10. Clearly, Claim 4’s recitation of receiving a veracity input is nothing more than a user (e.g. expert) making a judgement call or simple evaluation. 
“establishing an aggregate veracity index of the input data from the input data veracity indices received from the expert pool.” Under the BRI, this limitation recites an abstract idea because of the function of “establishing aggregate veracity index…” is a mental process and simply a mathematical concept. That is, it appears that an aggregate veracity index is nothing more than applying a mathematical formula (see Claim 4’s formula), which can be performed mentally and with pen and paper, by a human.
“enhancing veracity of the input data by updating a confidence scope by a weighting average of the veracity indices from the experts in the expert pool”. Under the BRI, this limitation recites an abstract idea because the function of updating a confidence score can be performed mentally by a human and/or is simply a mathematical concept. That is, under BRI, the confidence score is a number and the function of weighing is simply performing multiplication. Similarly, the mathematical concept of “an average” is nothing more than simply addition and division of numbers.
“Wherein the aggregate veracity index for input data k in subject j is established as follows: [Equation omitted here merely for sake of brevity].” Upon reading this limitation, it can be clearly seen that this limitation recites an abstract idea because it contains a mathematical equation and the use of this equation could be performed mentally and/or with a pencil and piece of paper. 

Analysis of Claim 4, under Step 2A Prong 2 and Step 2B. 
	Under Step 2A Prong 2, Claim 4 is NOT integrated into a practical application. At best, Claim 4 recites “a computer-implemented method.” However, this statement is nothing more than using a general purpose computer to as tool to perform the recited abstract idea (See MPEP 2106.05(f)). 
	Under Step 2B, and similarly to the above, Claim 4, at best, recites the additional element of “computer-implemented method”. However, this additional element does NOT amount to significantly more than the judicial exception because it only generally links the use of the judicial exception (e.g. mental process and mathematical concept) to a particular technological environment; namely the general environment of computers (MPEP 2106.05(h)). 
Because Claim 4 recites an abstract idea and the claim does not appear to recites any additional element which amount to significantly more than the judicial exception, Claim 1 fails Step 2A and Step 2B. Thus, Claim 4 is not patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
 
	Analysis of Claim 2: 
	1. Claim 2 recites the same abstract idea of Claim 4. Claim 2 further recites “in case that no experts are available for the expert pool, identifying adjacent experts for suggesting eminent experts for the expert pool.” Under Step 2A and the BRI of the claim, the function of this claim is nothing more than a mental process. That is, if a human determines that some group of humans does not exist, that human could reasonably identify “adjacent” experts (e.g. similar people).

	Because Claim 2 recites an abstract idea and because it does not recite any additional elements that amount to significantly more than the judicial exception, Claim 2 is NOT patent eligible and rejection under 35 U.S.C. 101 is appropriate. 
	 Analysis of Claim 3: 
	1. Claim 3 recites the same abstract idea of Claim 2. Claim 3 further recites “assigning eminence indices to eminent experts identified by said adjacent experts.” Under Step 2A and the BRI of the claim, the function of this claim is nothing more than a mental process and/or simply a mathematical formula. In other words, the function of “assigning an eminence index”, under the BRI is nothing more than labeling a person with a number. A human could reasonably perform the task of assigning a number to a person (e.g. the first person in a group of people is assigned the number “1”). In the alternative, the process of assigning an eminence index is nothing more than the mathematical formula as shown in Claim 5 and thus Claim 3 recites an abstract idea.
	Claim 3 does not recite any additional elements that amount to significantly more than the judicial exception. 
	Because Claim 3 recites an abstract idea and because it does not recite any additional elements that amount to significantly more than the judicial exception, Claim 3 is NOT patent eligible and rejection under 35 U.S.C. 101 is appropriate. 
 Analysis of Claim 5: 
	1. Claim 5 recites the same abstract idea of Claim 4. Claim 5 further recites a specific mathematical formula for determine “eminence index”. Under Step 2A and the 
	Claim 5 does not recite any additional elements that amount to significantly more than the judicial exception. 
	Because Claim 5 recites an abstract idea and because it does not recite any additional elements that amount to significantly more than the judicial exception, Claim 5 is NOT patent eligible and rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 6: 
	1. Claim 6 recites the same abstract idea of Claim 1. Claim 6 further recites that “…said input data comprises a document.” This limitation is considered an additional element, but does not integrate the abstract idea of Claim 1 into a practical application because it amounts to nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). That is, merely claiming that the input data is a document is simply “selecting a particular data source or type of data to be manipulated”. The courts have regularly found that such activity is insignificant. 
	Because Claim 6 recites an abstract idea and because the recited additional elements do not to significantly more than the judicial exception, Claim 6 is NOT patent eligible and rejection under 35 U.S.C. 101 is appropriate.
 Analysis of Claim 7: 
	1. Claim 7 recites the same abstract idea of Claim 4. Claim 6 further recites that “…said document comprises an article.” This limitation is considered an additional element, but does not integrate the abstract idea of Claim 4 into a practical application 
	Because Claim 7 recites an abstract idea and because the recited additional elements do not to significantly more than the judicial exception, Claim 7 is NOT patent eligible and rejection under 35 U.S.C. 101 is appropriate.
	
Claims 9-16 recite similar subject matter to that of Claims 2-7 and thus recite a similar abstract idea. The examiner notes, however, that at least Claims 9-16 recite the additional element(s) of “a computer” and “…database accessible by said computer.” 
However, these additional element(s) do not amount to significantly more than the judicial exception because simply claiming “a computer” and/or “…database accessible by said computer” is simply implementing the recited abstract idea on a computer and/or simply using a computer as a tool to perform the recited abstract idea (MPEP 2106.05(f)). Thus, by simply claiming that the abstract idea is performed on a computer, the abstract idea is NOT integrated into a practical application. 
Further, under Step 2B, the use of “a computer” and/or “database accessible by said computer” merely generally links the use of the judicial exception (e.g. abstract idea) to a particular technological environment or field of use (i.e. computers and/or computer networks) (See MPEP 2106.05(h)). 
Because Claims 9-16 recite similar subject matter to that of Claims 2-7, they recite a similar abstract idea. And, because the simple use of “a computer” and/or “…database accessible by said computer…” does NOT integrate the abstract idea into a practical application or amount to significantly more than the judicial exception, Claims 9-16 are NOT patent eligible and thus a rejection under 35 U.S.C. 101 is appropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	That is, in the specification the description of the equation of representative Claim 4 (see Pgs. 5-6 of the as-filed specification) is different than that currently presented (e.g. the variables are different and some variables have been cancelled). Because the specification does not provide for the changes made to at least the equation presented in Claim 4, a rejection under 35 U.S.C. 112(a) is appropriate for introduction of new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In general, the claims are replete with indefiniteness issues. Because of this, the examiner respectfully requests the applicant go through each and every claim such that the applicant’s invention is more clearly claimed. While some issues are noted below, the examiner notes that this is a non-exhaustive list of issues. 
substantial, thorough, and supported amendments could help the prosecution of this application. 
	As an initial matter the examiner draws attention to the response to arguments as presented above. Specifically with regards to the changes to the equation in at least representative Claim 4. 
	Additionally, the examiner notes the use of the variable “Vkj(l)” and “Vkj”. By the claim language, it appears that these two variables have separate meanings. Specifically, from the claim language, “Vkj(l)” is denoted as the Veracity for article k in subject j rated by expert l while Vkj is denoted as the veracity for article k in subject j. 

    PNG
    media_image3.png
    74
    401
    media_image3.png
    Greyscale
	With this in mind, the examiner turns to the equation: 



The examiner notes that in the equation both of above noted variables are used, but under BRI, could be interpreted as encompassing different subject matter. That is, for example, when the above equation recites “…Vkj(L)Count(Vkj)(L)…” it is unclear what specific values are used. For the “Count” portion of the equation, is the veracity for article k in subject j rated by the expert l (e.g. “Vkj(l)”) or is the count referring to the count of veracity for article k in subject j multiplied by the index for expert, or and under BRI, the max count for experts. Because the examiner cannot determine the mathematical functionality encompassed by the claim, the claim is rendered indefinite. 
Claim 4 recites “determining, upon verifying the subject matter…” The term “verifying” is unclear within the context of the claim language. That is, it is unclear what the applicant intends “verifying” to encompass. 
	Claim 4 recites “…based on a veracity input from the each expert…” The term “veracity input” is indefinite as it is unclear what the applicant intends a “veracity input” to encompass. 
	Claim 4 recites “enhancing veracity of the input data by updating a confidence score by a weighted average of the veracity indicates from the experts in the expert pool”.  Claim 4 also recites an “aggregate veracity index…” This rejection is rooted in the remarks made by the applicant. In applicant’s arguments, regarding the rejection under 35 U.S.C. 112(b), the applicant recites that “the veracity index is averaged across the expert pool….” Therefore when the claim uses “aggregate veracity index” and “…updating a confidence score by a weighted average of the veracity indices” it is unclear whether the “aggregate veracity index” is the same as or different from “…updating a confidence score by a weighted average of the veracity indices…” By applicant’s arguments, and from the examiner best understanding of the claim language, both phrases appear to encompass the same subject matter. 
	
Claim 12 recites similar subject to that of Claim 4 and thus is rejected under similar grounds as described above. 

Claim 2 recites, at least in part, “identifying adjacent experts for suggesting eminent experts for the expert pool”. This phrase is unclear and therefore renders the 
Claims 2 and 14 further recite the term “eminent expert”. The term “eminent” is indefinite because it is unclear what the applicant intends “eminent” to encompass. Using Claim 2 as a representative, Claim 2 is dependent on Claim 4 which sets forth “an author eminence index of each expert…” However, this appears to encompass some value attached to a respective expert which denotes how eminent the respective expert is. This value, however, does NOT appear to define or otherwise set forth what the applicant intends the term “eminent” to encompass. For example, is there a specific value for which an expert, for lack of a better term, “becomes” eminent, or does the term “eminent” encompass some intangible factor which makes some expert “eminent”? Because the examiner is unclear on what makes an expert “eminent” the claim is render indefinite. 
Claim 9, which depends on Claim 12, recites “…wherein said determining the existence of an eminent expert pool comprises an eminent expert database accessible by said computer.” This entire phrase lacks antecedent basis. It appears that the language of Claim 9 originally had antecedent support in now cancelled claim 8, but, because of the current amendments, the language of Claim 9, as a whole, lacks antecedent basis. 
Claims 9-11 recite various databases. For purposes of explain Claim 9 is used as a representative example but it should be understood that Claims 10-11 recite similar issues. 
Representative Claim 9 recites “wherein said determining the existence of an eminent expert pool comprises an eminent expert database accessible by said computer.” It is unclear how a method step (e.g. “said determining”) can “comprise” a database (e.g. a physical and/or software memory location). That is the examiner cannot determine the metes and bounds of the claim language and thus Claim 9 (and for similar reasons Claims 10-11) are rendered indefinite. 
Claims 10-11 recite “…accessible by said computer…” The term “said computer” lacks antecedent basis. 

    PNG
    media_image4.png
    256
    701
    media_image4.png
    Greyscale
Claim 5 recites an equation. However, this equation is indefinite. Specifically, in part, Claim 5 recites: 


The examiner draws attention to equations shown. Specifically, it appears that the first equation (top) was cancelled and the second equation was entered. However, this equation is indefinite because it is unclear what the “extra” line denotes or what the purpose of this extra is (Please see examiner’s annotations to the above equation for more details. Because the examiner cannot determine the metes and bounds of the claimed equation, the claim is rendered indefinite. 
Further, Claim 5 recites the variable Akl. However, this variable is not used in the equation presented in Claim 5 and thus it is unclear what the applicant intends Akl to encompass and the purpose Akl serves in the claim language. 
The examiner notes that Claim 13 recites similar subject matter to that of Claim 5 and thus is rejected for similar reasons. 


Allowable Subject Matter
Claims 2-7 and 9-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.C.T./           Examiner, Art Unit 2126
/ANN J LO/           Supervisory Patent Examiner, Art Unit 2126